WADDILL, District Judge.
I am unable to concur with the reasoning or in the result reached by the majority in this case. The appellant, John H. Montgomery, was a purchaser at a judicial sale, and, after making Ms purchase (imprudently, it may he, but in good faith), paid the taxes due on the property for the year 1898 to the city of Charleston. The special master, from whom he purchased, refused to allow him, in making.settlement, a credit for the taxes thus paid; and he thereupon, in good faith, paid the same again to the special master, vvho brought the amount into court. The court, in my judgment, should at least have determined the question of whether the taxes were due to the city. If due, the fund was not prejudiced by payment of the same to the city, and the amount paid to the special master should be refunded. If the taxes were, as a matter of fact, due, the city will have received the same from this purchaser at a judicial sale, and the court by this decision will take the same money, and give it to the lien creditors, who, confessedly, would not be entitled to the amount if the city was. A purchaser at a judicial sale is neither a volunteer nor a stranger to the proceedings. The city council having' prior to the sale intervened to have this question of the right to its taxes for that year settled, the city and the purchaser were before the court, and subject to its jurisdiction in the matter of the determination of their rights in the premises.